Citation Nr: 1738395	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal was remanded in August 2016 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability had its onset during active service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In addition, certain chronic diseases, such as degenerative joint disease (DJD), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology only applies in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has consistently reported that he injured his right knee while in basic training in July 1970, and this has been detailed in numerous medical reports.  His service treatment records show, in July 1970, a contusion to the right knee; the Veteran states he fell on his right knee while on the rifle range, and when he proceeded to get up, his knee gave way on him.  The examiner found that there was a right knee contusion and gave him an ace bandage.

A December 1971 clinical evaluation report shows a normal examination.  The Veteran contends that he suffered with the knee pain but failed to report continued symptoms out of fear of being recycled and disqualified from service; so he self-treated his knee with the ace bandage and knee cream.  Moreover, he reports that a private physician from Methodist Central casted his knee in the 1980s.  The Veteran reports that in an attempt to obtain those medical records, he discovered they are unavailable.

A May 2012 VA Medical Center radiology report yielded a diagnosis of possible remote lateral tibial plateau fracture and degenerative change of the knee.  VA Medical records from 2012 to 2016 consistently note the Veteran's history of a right knee injury in service in 1970.

A February 2013 VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported mild tenderness to palpation on physical exam at left knee anterior patellar consistent with patellar-femoral degenerative joint disease (DJD), which is most likely age related than a remote injury.  The rationale was that further treatment was not verbalized during or shortly after leaving the military; service treatment records show no evidence of bony abnormality, fracture, recurrent falling or pain; and there is no history of surgery.

An August 2015 VA Medical Center primary care note documented the Veteran's report of his right knee locking, no falls, and a meloxicam prescription.

In an August 2016 remand, the Board sought a medical opinion to address the Veteran's report of limitation of motion, swelling, locking and self-treatment since his documented in-service fall.  See, e.g., Shipp v. McDonald, 2016 WL 563058, at 3 (Vet. App. Feb. 2016) (quoting Gabriel v. Brown, 7 Vet. App. 36, 40 (1994) ("[T]he Board cannot [adopt a] medical opinion that fails to discuss all the evidence which appears to support [the] appellant's position.") (internal quotations omitted).  The Board noted that the February 2013 VA examiner's opinion failed to address the Veteran's reported symptoms and self-treatment since service, instead it relied on the absence of documented treatment.  Additionally, the examiner's rationale referenced the left knee instead of the right knee, the correct knee on appeal.

An April 2017 VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that there is a service medical note of a right knee injury on June 1, 1970 but there are no other records of complaints until 2012.

As the April 2017 examiner still does not address the Veteran's contentions of self-treatment since his documented in-service fall, as required by the August 2016 remand (Stegall v. West, 11 Vet. App. 268, 271), and the April 2017 opinion is based on the absence of treatment records, the Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran meets the first requirement for service connection, as he has been diagnosed with a current disability of DJD in his right knee.

The Veteran notes that he fell on his right knee while in basic training and, since service, has been in pain over the years.  He states that he has been treated in the 1980s, and his knee was wrapped in a cast.  Throughout the years, he notes that his mobility is limited, his knee swells and locks up on him.

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports of hurting his right knee while in boot camp in service, the right knee contusion, and continuous pain ever since, are credible and consistent throughout his claim.  The Veteran's statements of an in-service onset of a right knee disability are credible.  Additionally, the evidence of record corroborates the Veteran's statements of an in-service event.  The second requirement of an in-service occurrence is met.

The Veteran's competent and credible reports show that he has experienced limitation of motion and pain in the right knee since the boot camp injury, and the "right knee contusion" diagnosed in service.  Significant medical treatment was afforded the Veteran in the 1980's regarding the right knee.  

While VA could undertake additional development with respect to his right knee (obtain another etiological opinion to address the deficiencies of the prior VA examinations), the fact that 1) service treatment records and numerous post-service medical records confirm "right knee contusion" and DJD in his right knee; 2) service treatment records demonstrate an in-service occurrence and; 3) the Veteran continuously and consistently alleges he injured himself during boot camp in service and it has continued ever since allow reasonable doubt to be resolved in the Veteran's favor, and entitlement to service connection for a right knee disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


